Citation Nr: 1421927	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to March 1972 with service in the Republic of Vietnam from September 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which granted service connection for coronary artery disease (CAD) status post coronary artery bypass graft, assigning a temporary 100 percent evaluation effective October 28, 2009 and a 10 percent evaluation effective January 1, 2010.

In June 2012, the Veteran presented sworn testimony during a Travel Board conference hearing in Fargo, North Dakota, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran testified at his June 2012 Board hearing that his cardiac symptoms have worsened since his last VA examination.  He testified as to experiencing greater fatigue as well as episodes since his examination in in February 2010.  That examination is now over four years old.  As such, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Additionally, there appear to be outstanding private treatment records, including an August 2012 echocardiogram.  On remand, the Veteran should be invited to submit a release of information for such records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide an updated signed release of information (VA Form 21-4142) for treatment records from Medcenter One Health Systems and any other facilities or treatment providers that are relevant to his claim.  The Veteran should be advised that the Board is particularly interested in a scheduled August 2012 echocardiogram.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his coronary artery disease.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

3.  After completing the above actions, the Veteran's claim of entitlement to an increased initial rating for CAD should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



